Case: 14-50517      Document: 00513080225         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50517
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE DE LA CRUZ SAENZ-ARANDA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-30-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose De La Cruz Saenz-
Aranda raises arguments that are foreclosed by United States v. Teran-Salas,
767 F.3d 453, 458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015). In
Teran-Salas, we determined that the appellant was not entitled to relief based
merely on the existence of a theoretical possibility that the defendant could be
convicted under Texas Health & Safety Code § 481.112(a) for conduct that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50517     Document: 00513080225     Page: 2   Date Filed: 06/16/2015


                                  No. 14-50517

would not qualify as a federal drug trafficking offense. See Teran-Salas, 767
F.3d at 458. Saenz-Aranda has not demonstrated “a realistic probability that
Texas would prosecute under an ‘administering’ theory in a way that does not
also constitute either ‘dispensing’ or ‘distributing’ under the federal sentencing
guidelines.” Id. at 461-62. Accordingly, the Government’s motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                        2